Detailed Action

Preliminary Amendment

1.	Entry of applicant’s preliminary amendment dated 6-13-19 into the application file is acknowledged. 	
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in The Netherlands on 6-14-18. It is noted, however, that applicant has not filed a certified copy of the patent application as required by 37 CFR 1.55.

Election/Restrictions

3.	Applicant’s election of Group I in the reply filed on 7-12-21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
s 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7-12-21.

Claim Rejections - 35 USC § 112

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1-10 are written as if both the compost and casing soil are required but as seen in the preamble of claim 1, the “and/or” clause does not require both the compost and casing soil and therefore it is unclear to whether both the compost and casing soil are being claimed. 
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The phrase “…a first conveyor, on which in a downstream direction are arranged…” renders the claim indefinite in that “are arranged” implies multiple conveyors and downstream directions but only one conveyor is claimed and therefore it is unclear to how many conveyors are being claimed. 

Claim Rejections - 35 USC § 102

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by U.S. Patent No. 3,936,975 to de Winter.
Referring to claim 1, de Winter discloses a device for delivering at least a layer of compost and/or casing soil to a shelving for growing mushrooms comprising, a first conveyor – at 13, on which in a downstream direction is arranged – see figures 1-2, a first hopper – at 12 directly connected at 13 as seen in figures 1-2, with a receiving opening – see open upper end, for receiving compost and a dispensing opening for delivering a compost layer on the first conveyor – see at the connection of 12 and 13 in figures 1-2, a second hopper – see connected to 12 in figures 1-2, with a receiving opening for receiving casing soil – see upper opening capable of receiving casing soil, and a dispensing opening for delivering casing soil on the compost layer – see lower opening providing material to 12 in figures 1-2, and at least one separator – at 14, for 
Referring to claim 2, de Winter further discloses delivery end for delivering separately but simultaneously at least two fractions of the compost layer with the casing soil – see end of 20 in figures 1-2.
Referring to claim 3, de Winter further discloses the separator comprises a blocking – see walls of 14 in figures 1-2, adjacent to the surface of the conveyor – see figures 1-2, that locally prohibits the presence of a compost layer and casing soil – see preventing compost from leaving the sides of 14 in figures 1-2.
Referring to claim 4, de Winter further discloses the separator extends at least in the transport direction along the dispensing opening of the first hopper and the second hopper – see at 14 in figures 1-2.

Claim Rejections - 35 USC § 103

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 
Claims 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over de Winter as applied to claim 4 above.
Referring to claim 5, de Winter further discloses the separator comprises a beam-shaped body – at 14, that extends essentially over the conveyor – at 12 – see figures 1-2. De Winter does not disclose the separator extends essentially over the entire length of the conveyor. However, it would have been obvious to one of ordinary skill in the art to take the device of de Winter and add the separator extending over the entire length of the conveyor as claimed, so as to yield the predictable result of allowing for more material to be placed into the separator as desired.  
Referring to claim 6, de Winter further discloses a first equalizer – at 10, arranged adjacent the dispensing opening of the first hopper and the dispensing opening of the second hopper for equalizing the compost layer – see figures 1-2, and/or a second equalizer – at 11, arranged downstream of the dispensing opening of the second hopper for equalizing the casing soil – see figures 1-2. De Winter does not disclose the first equalizer is arranged between the dispensing opening of the first hopper and the dispensing opening of the second hopper. However, it would have been obvious to one of ordinary skill in the art to take the device of de Winter and add the first equalizer between the dispensing openings of the first and second hoppers, so as to yield the predictable result of making the device more compact as desired. 
Referring to claim 7, de Winter further discloses at least one of the equalizers comprises a pressure roller – see at 10,11 in figures 1-2.
Referring to claim 8, de Winter further discloses the first hopper comprises a second and a third conveyor – see on each side of the hopper at 12 in figures 1-2, arranged adjacent to the first conveyor – at 13 – see figures 1-2, and dimensioned such that they deliver compost provided to the first hopper at mutual sides of the separator – at 14, on the first conveyor – at 13 
Referring to claim 9, de Winter further discloses the second hopper comprises a gun conveyor – see connected at 12 in figures 1-2, for dividing the casing soil in a direction perpendicular to the direction of conveyance – see at 12 in figures 1-2.
Referring to claim10, de Winter further discloses a supplier for two sheets – at 8,9, or comprising two suppliers for a sheet, so that each layer of compost and casing soil is arranged on a sheet – see figures 1-2. De Winter does not disclose the sheets comprise a foil. However, it would have been obvious to one of ordinary skill in the art to take the device of de Winter and use any suitable material including the foil material claimed, so as to yield the predictable result of making the sheet both durable and flexible as desired. 

Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following patents are cited to further show the state of the art with respect to mushroom compost/soil processing devices in general:
	U.S. Pat. No. 4,273,495 to Pannell – shows mushroom soil processing device
	U.S. Pat. No. 4,371,305 to Pannell – shows mushroom soil processing device

	U.S. Pat. No. 6,817,286 to Toto – shows mushroom soil processing device

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890.  The examiner can normally be reached on Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.